Citation Nr: 1408934	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-32 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a dental disability, including broken teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal. 

A claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection, and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder.

Therefore, in light of the above and the recent amendment to 38 C.F.R. § 3.381(a-b) that is effective February 29, 2012, see 77 Fed. Reg. 4469 (Jan. 30, 2012), the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is referred to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran does not have loss of substance of the body of the maxilla or the mandible due to trauma, resulting in the loss of teeth.


CONCLUSION OF LAW

The criteria for service connection for a dental disability, including broken teeth, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.303, 4.150 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R.§3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. 

In this case, a VCAA notice letter sent in August 2009 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disorder on appeal required by Dingess.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private medical records, and copies of dental bills.

As will be discussed below, there is no evidence that the Veteran experienced dental trauma in service resulting in loss of substance of body of maxilla or mandible.  Therefore, an examination is not necessary to decide the service connection claim.  See Duenas v. Principi, 18 Vet. App. 512, 518 (2004). 

The Veteran was also provided with an opportunity to present testimony on appeal before a Veterans Law Judge but declined. 

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection for a Dental Condition 

The Veteran seeks service connection for a dental disability, specifically broken teeth.  He contends that service connection is warranted because he fractured his two front teeth when a shelf fell on his head while arranging furniture in service. 

Although service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service (38 U.S.C.A. § 1110; 38 C.F.R. § 3.303), an exception to the general rule is applicable to dental disabilities.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2013), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a Veteran may be entitled to service connection for dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.381, 17.161 (2013).  

The Veteran did receive post-service dental treatment indicating he had broken teeth.  Thus, a current disability is conceded.  An in-service incident or disease must be established next. 

As discussed below, review of the service treatment records on file does not show that the Veteran experienced any damage to the body of the maxilla or mandible during service, and therefore, entitlement to compensation benefits for the loss of the body of the maxilla or mandible is not shown. 

The April 1987 examination at the time of enlistment shows that the Veteran reported he had no severe tooth or gum trouble, and on examination, no relevant defects were recorded.  The April 1987 initial dental examination noted gingivitis, a toothache at the 4 and 5 area when running, and recommendation for a crown on tooth 29.  Dental records from September 1990 and June 1993 indicate the Veteran was referred for a crown on teeth 3 and 18.  Dental records from October 1993 and December 1993 indicate the Veteran received porcelain veneers for teeth 8 and 9.  

The April 1998 separation examination at the time of release from active duty show that the Veteran reported he had not had severe tooth or gum trouble, and on examination, no relevant defects were noted. 

No service dental or other treatment records suggest any loss of teeth due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2013).  On the alleged trauma, the Veteran did state "the shelve hit me so hard that my upper and lower teeth came together.  My two teeth were fractured in half.  I went to Ft Riley dental for treatment.  They repaired my teeth with venere."  However, there is no evidence in the service treatment records of such trauma occurring in service.  The Veteran did receive veneers as indicated in the October 1993 and December 1993 treatment records.  However, the veneers in teeth 8 and 9 do not indicate a dental injury involving the loss of the body of the maxilla or mandible.  

Based upon the available record, the Board finds the criteria for service connection for compensation purposes for a dental disability as a result of in-service trauma have not been met.  There is no evidence of any problem involving the mandible, ramus, condyloid process, coronoid process, hard palate, or the loss of teeth due to a loss of substance of the body of the maxilla or mandible as a result of trauma during active service.  As service connection for compensation cannot be awarded for any of the Veteran's current dental disorders, the Board finds entitlement to service connection for compensation purposes must be denied.

The record does not show that the Veteran had loss of teeth or dental injury during service due to bone loss of the body of the maxilla or mandible from trauma or disease, which is required for disability compensation. 

As the preponderance of the evidence is against the claim of service connection for a dental disability, broken teeth, for the purpose of VA disability compensation, there is no doubt to be resolved, and service connection is not warranted.


ORDER

Service connection for a dental disability, including broken teeth, is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


